 STATLER HILTON HOTEL283Hilton Hotels Corporation d/b/a Statler Hilton HotelandJoint Executive Board of the Hotel and Restau-rantEmployees and Bartenders'InternationalUnion,AFL-CIO,of Washington,D.C. Case 5-CA-4725June 18, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn January 29, 1971, Trial Examiner Paul Bisgyerissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respondentfiled exceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record ' in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Hilton Hotels Corporation d/b/a/ StatlerHilton Hotel,Washington, D.C., its officers, agents,successors,and assigns,shall take the action set forthin the Trial Examiner's Recommended Order.'CHAIRMAN MILLER,dissenting:I disagree with the majority conclusion that the ban-quet captains are not supervisors as defined in the Act.The banquetcaptainsdirect the work of the banquetwaiters. In my view, the record establishes that such'The Respondent has excepted to certain credibility findings made bythe Trial Examiner. It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all the relevant evidence convinces us that the resolutions wereincorrect.Standard Dry Wall Products, Inc,91 NLRB 544, enfd. 188 F.2d362 (C.A. 3).We find no such basis for disturbing the Trial Examiner'scredibility findings in this case.191 NLRB No. 40direction is "responsible direction" within the meaningof our statutory definition of supervisor.Banquet captains are required to prepare a floor planfor each banquet, to see that the banquet room is prop-erly equipped, that the affair is adequately staffed, andthat the food is efficiently and correctly served. Thecaptains may vary the size of the stations to be servedby each waiter2 and may designate certain waiters tocome in earlier to set up tables, for which they receiveextra compensation.While the function is in progress it is the captain'sresponsibility to see that it runs smoothly. The waiter'sjob may be fairly routine, but it does not necessarilyfollow that the captain's job is also routine. The natureof a banquet function, which involves dealing with thegeneral public, makes likely the occurrence of nonrou-tine events; and it is the captain who must exercise hisjudgment in determining how to deal with these mat-ters.On these facts I would find that the banquet captainsare required to use independent judgment in directingthe waiters. I would therefore find that the banquetcaptains are supervisors within the meaning of the Act,and that Respondent was under no obligation to bar-gain with the Union concerning their compensation. Iwould therefore dismiss the complaint in its entirety.2This, in turn,affects the waiter's compensation,which depends in parton the numberof guests he serves.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL BISGYER, Trial Examiner: This proceeding, with allthe parties represented, was heard on September 24 and 25and October 20 and 21, 1970, at Washington, D.C., on thecomplaint of the General Counsel issued on June 16, 1970,'and the answer of Hilton Hotels Corporation d/b/a/ StatlerHilton Hotel, herein called the Respondent or the Company.In issue is the question whether the Respondent, in violationof Section 8(a)(1) and (5) of the National Labor RelationsAct, as amended,' refused to bargain with Joint ExecutiveBoard of the Hotel and Restaurant Employees and Bartend-ers' International Union, AFL-CIO, of Washington, D.C.,herein called the Union, the exclusive representative of theRespondent's employees, by unilaterally reducing the per-centage of banquet gratuities its two banquet captains, Erichvon der Lippe and Otto Kubain, had customarily been enjoy-ing,without first notifying and bargaining with the Unionover the contemplated reduction. At the close of the hearing,'The complaintis based on a chargefiled by the Union on April 9, 1970,a copy of which was duly served on the Respondent by registered mail thefollowing day.3Section 8(a)(1) of the Act makesitanunfair labor practice for anemployer "to interfere with,restrain, or coerce employees in the exerciseof the rights guaranteed in section 7." Insofar as pertinent,Section 7 pro-vides that"[e]mployees shall have the right to self-organization, to form,tom or assist labor organizations,to bargain collectively through representa-tives of their own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protectionSection 8(a)(5)makes it an unfair labor practice for an employer "torefuse to bargain collectively with the representatives of his employees"designatedby a majorityof them in an appropriate unit. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe parties briefly argued their positions but thereafter theGeneral Counsel and the Respondent submitted illuminatingbriefs in support of their respective positions.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due consideration beinggivento the arguments advanced by the parties, I make thefollowing:FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, operates a hotelenterprise inWashington, D.C., where it also maintains itsprincipal place of business. Its gross annual revenues derivedfrom these operations exceed $500,000.It is not disputed, and I find, that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is conceded,and I find, that theUnion is a labor organi-zation within the meaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Union's Dispute with the Respondent,- the IssuesPresentedAs indicated above, the Respondent is charged withbreaching its bargaining obligation by unilaterally reducingthe share of banquet gratuities its two banquet captains hadcustomarily enjoyed, without consultation with the Union,the employees' exclusive bargaining representative. The fac-tual setting out of which this proceeding arises is, in the main,undisputed and may be summarized, as follows:For more than 20 years, the Union has been the recognizedcollective-bargaining representative of the Respondent's em-ployees in a multiemployer unit, conceded to be appropriatefor the purposes of this proceeding, pursuant to successivecontracts negotiated with Hotel Association of Washington,D.C., Inc., herein called the Association.' The latest contract,in effect at relevant times, was executed by the Respondentand the Union for a term commencing September 16, 1969,through September 15, 1972, and covers "all of... [the Re-spondent's] employees, with the exception of managerial andsupervisory employees."4 Historically included in this bar-gaining unit have been banquet captains whose wages, par-ticipation in banquet gratuities, and fringe benefits have beenprescribed in the negotiated contracts along with those ofother unit employees. Concerning the sharing of gratuities,the subject of controversy herein, article X of the currentcontract provides that 19 percent of a gratuity paid by theperson booking a function "shall be retained by the officersin charge, including captains," and the remaining 81 percentshall be divided equally among the waiters and waitresses.''However, each hotel represented by the Association signed individualcontracts with the Union. It was stipulated that 38 hotel-members of theAssociation participated in the 1969 contract negotiations It also appearsthat other hotel-members of the Association were not parties to thesenegotiations.°Other excluded employees are "office employees, musicians, engineers,firemen, carpenters, barbers, and upholsterers."The full text of that provision reads, as follows-Sec. 4. Banquet waiters and waitresses shall be permitted to pass aplate unless the party booking said party guarantees a gratuity amount-ing to sixteen (16%) per cent of the cost of the meal, including food anddrink. In the event of such guarantee, no plate shall be passed. Nineteen(19%) per cent of the gratuity shall be retained by the officers in charge,including captains, and Eighty-One (81%) per cent shall be sent to theAlthough the extent of the captains' share in the 19-percentfund is not fixed in this contract, nor was it established inprior agreements, it was the uniform practice for some 15years until changed by the Respondent in October 1969, forthe Respondent's two captains to receive 9 percent of theoverall gratuity payable out of the 19 percent,' which theyshared equally. As "officers in charge," the Respondent'sbanquet manager and the headwaiter,7 admittedly super-visory employees, have been the other participants in the19-percent allocation.On or about October 12, 1969, without notice to the Union,the Respondent unilaterally reduced the share of its banquetcaptains, Erich von der Lippe and Otto Kubain, in the 19-percent fund to 6 percent of the overall gratuity, therebyincreasing the distribution to the banquet manager and theheadwaiter to 13 percent. The consequent reduction in eachcaptain's share from 4% to 3 percent of the overall gratuitymeant a real financial loss to them as gratuities constituteapproximately 60 percent of their total earnings. Upon learn-ing of the Respondent's action on October 23, when they weregiven their weekly paycheck for the October 12 to 18 workperiod, von der Lippe promptly sought an explanation fromhis superior,Wolfgang F. Baere, the headwaiter.Baere in-formed him that management had made the decision toreduce the captains' share in gratuities. Shortly thereafter,von der Lippe complained to the Catering Service DirectorWeatherstone, who acknowledged responsibility for the re-duction. Receiving no satisfaction from him, von der Lippereported the reduction to dames Karath, the Union's businessmanager. Karath telephoned Weatherstone who told himthat he had been directed by his superiors to cut the captains'percentage.Karath then called the Respondent'sgeneralmanager,Richard C. Nelson, and protested the Respondent'saction. In the ensuing conversation, Nelson bluntly assertedmanagement's right to distribute the 19 percent as it saw fit'and rejected Karath's request for a meeting to discuss thematter further. Karath's subsequent effort to persuade Nel-son to change his position and meet with the Union wassimilarly futile.Ultimately, the Union filed the unfair laborpractice charge hereinagainstthe Respondent seeking vindi-cation of its bargaining rights.It is settled law that an employer's compliance with hisstatutory bargaining obligation presupposes that he will notalter existing wages and conditions of employment withoutgiving his employees' exclusive bargaining representative ad-vance'notice and an opportunity to negotiate over any con-templated change.' As the Supreme Court pointed out, sucha unilateral change "is a circumvention of the duty to negoti-ate which frustrates the obligation of Section 8(a)(5) much asdoes a flat refusal."10The Respondent does not question this principle and, al-though conceding its unilateral action and its persistentrefusal to bargain over that matter,urgesthat the complaintshould be dismissed on three grounds-first, the failure tojoin other members of the multiemployer bargaining group asindispensable parties to the action; secondly, the absence ofUnion to be divided equally among the other employees serving thebanquets.It appears that banquet captains' share in the 19-percent allocationvaries from hotel to hotel'"Officers in charge" may encompass different people at the varioushotels.'The Union has never claimed the right to be consulted concerning thedivision of the remaining 10 percent among the banquet manager, head-waiter, or other management personnel.'N.L.R.B. v. Katz,369 U.S 736, 743Ibid. STATLER HILTON HOTEL285a bargaining obligation with respect to the employment con-ditions of captains because of their supervisory status; andlastly, the Union's waiver of its right,assumingithad one,to bargain concerning the extent of the captains' share inbanquet gratuities. These contentions will be separately con-sidered below.B. Analysisof Issues,-Concluding Findings1.Alleged necessary partiesThe Respondent contends that the complaint must be dis-missed for failure to join the other employer-members of themultiemployer group as indispensable parties. It argues thatjoinder is necessary because any remedy issued herein, if aviolation should be found,would require bargaining in themultiemployer unit.Moreover,iturges that the rights as-serted in this proceeding arise out of a contract common toall the employer-members of the bargaining group and thattherefore their presence in this proceeding is essential. TheGeneral Counsel,on the other hand,disputes that there is afatal nonjoinder of parties. He further argues that, in anyevent, the Association did not apply to intervene in this pro-ceeding,even though it was present in the courtroom atvarious times during the presentation of the General Coun-sel's case and was served with formal notice before the Re-spondent opened its defense. I find the Respondent's positionlacking in merit.As noted,the only employer in the multiemployer groupcharged with unlawfully violating its bargaining obligation isthe Respondent which admittedly reduced its banquet cap-tains' customary share in banquet gratuities without notice ordiscussion with the Union.Obviously,this action did notaffect the earnings of the banquet captains at the other hotelsin the unit. There is also no question that the multiemployercontract does not fix the banquet captains" share in the 19-percent allocation.From the varying practices prevailing atthe different hotels, itis quite clear that this matter has beentreated by the employer group and the Union as a conditionof employment handled on an individual employer basis. In-deed,implicit in the Respondent's unilateral action and itsassertion of management prerogative in justification is itsrecognition of this fact."In these circumstances,Iam unable to perceive howjoinder of the other employer-members of the multiemployergroup, who certainly are not responsible for the Respondent'sconduct," is necessary in order to effectuate an appropriateremedy if an unfair labor practice is found.Contrary to theRespondent's contention,multiemployer bargaining is notthe permissible remedy to rectify the violation.Rather, thecure for the Respondent's individual breach of its statutoryobligation is bargaining by the Respondent itself with respectto the subject of its unilateral action, leaving the multiem-ployer unit intact as the basic bargaining unit for dealing withproblems common to the group."Under settled law," such" Of course, one of the issues later to be considered is whether theRespondent's action was a permissible exercise of a management preroga-tive or an interference with the bargaining rights of its employees within themeaning of Section 8(a)(1) and (5) of the Act11It is the Board's policy not to find an unfair labor practice against aparty or subject him to a remedial order, where he has not been charged withviolating the ActSewanee Coal Operators Association,167 NLRB 172,Moving Storage Negotiating Committee,135 NLRB 387, 389,CascadeEm-ployers Association, Inc.,126 NLRB 1014, 1016;Sterling Furniture Com-pany,94 NLRB 32, 34-35n The KrogerCo.,148 NLRB 569, 573-575;N.L.R.B. vMiller BrewingCompany,408 F.2d 12, 15 (C.A. 9), enfg. 166 NLRB 831.14Ibid.;cf.Milk Drivers and Dairy Employees Local Union No. 537(Sealtest Foods),147 NLRB 230, 234,Guerin & Company,92 NLRB 1698,individual bargaining, limited as it is to a matter of particularconcern to that employer, is not precluded by the existenceof a multiemployer unit since it is neither inconsistent with,nor destructive of, the principle of group bargaining. It there-fore follows that all the employer-members of the bargaininggroup are not needed to enable the Board to adjudicate thealleged unfair labor practices and afford complete relief re-quired by the circumstances."Nor do I find any basis for treating all the employer-mem-bers of the bargaining group as indispensable parties whoseabsence compels dismissal of the complaint simply becausethey are parties to the contract the Association negotiated ontheir behalf with the Union. Significantly, the validity of thecontract is not here in issue which, if it were, might require,in certain situations, the presence of all parties to the contractto litigate the case fairly and fully. is Moreover, the bargainingrights the Union and the General Counselseekto have vin-dicated herein derive from the Act and not solely from thecontract, as the Respondent asserts.While not indispensable parties, the employer-members ortheir Association might, nevertheless, be proper parties enti-tled to seek intervention by reason of the Respondent's alter-native defense." As later discussed more fully, it is the Re-spondent's position that its unilateral action was an exerciseof management prerogative sanctioned by the parties' con-tract and the Union's waiver of any right it possessed tobargain over the extent of the captains' share in banquetgratuities. This defense brought into question the interpreta-tion of the contract and bargaining history of common inter-est and importance to all employer-members of the bargain-ingunit,entitling them or their Association to seekintervention to protect their interests." However, no motionto intervene was made by the Respondent, Association, orany employer-member, even though Leonard E. Hickman,the Association's executive vice president, was in attendancein the courtroom at varioustimesduring the first 2 days ofthe hearing when the General Counsel presented his case.Nor was any application to intervene made after the GeneralCounsel sent Hickman a letter on October 5, 1970, while thehearing was in recess and the Respondent had not yet openedits case, inviting him, as representativeof theAssociation, toappear at the resumed hearin on October 20, 1970, in theevent he "believe[d] there ... were] any interests of the As-sociation to be protected in this matter." Enclosed in thatfn. 2." The cases cited by theRespondenteither donot supporta contraryprinciple or are inapplicable to the situationhere presented.SeeRules ofCivil Procedure for the United States District Courts,Rule 1916SeeConsolidatedEdison Company v. N.L.R.B.,305 U.S. 197, 232;National Licorice Company v.N.L.R.B.,309 U S 350, 363;N.L.R.B. v.PennsylvaniaGreyhoundLines Inc,303 U S 261, 271,N.L.R.B. v. Indiana& MichiganElectric Co.,124 F.2d 50, 55 (C A. 6), affd. 318 U S.9. See alsoRules of Civil Procedure for the United States District Courts,Rule 19.11Section 10(b) of the Act provides that"[iln the discretion of the mem-ber, agent, or agencyconducting the [unfair laborpractice]hearing or theBoard,any other person may be allowed tointervene in the said proceedingand to presenttestimony."Pursuantto this authority, Sec. 102.29 of theBoard's Rules and Regulationsprovides,in pertinent part.Any persondesiring tointervenein any proceeding shall file a motionin writing,or, if made at the hearing, may move orally on the record,stating the grounds uponwhich suchperson claimsan interest. . Thetrial examiner shall rule upon all such motions made at the hearing orreferred to him by theregional director... The regional director or thetrial examiner,as the casemay be, may by orderpermit interventionin personor by counsel or other representative to such extentand uponsuch termsas he may deemproper.16MilkDrivers(Sealtest),supra,234,N.L.R.B. v. SterlingFurnitureCompany,202 F.2d 41,43 (C A.9), remanding94 NLRB 32See alsoRulesof Civil Procedure for the UnitedStates DistrictCourts,Rule 20. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDletter was a copy of the complaint,as amended.This letterwas never answered.Considering the foregoing,it cannot be seriously arguedthat the Board is barred from adjudicating the unfair laborpractice charged herein because of the nonjoinder of employ-er-members of the bargaining group,even though the As-sociation was fully aware of this proceeding and was affordedadequate opportunity to safeguard the employers'interests.Furthermore,the Respondent's ability to litigate the issuesherein was in nowise impairedby thenonjoinder.Indeed,much of the documentary evidence produced by the Re-spondent came from the files of the Association which foryears has been representing the hotel-employers in contractnegotiations and in resolving problems arising under nego-tiated agreements.In addition,the Association's labor coun-sel and its former and present executive vice president,as wellas other participants in the various contract negotiations,were available as witnesses if the Respondent wanted to callthem.In the final analysis,I find nothing in the record indicatingthat the Respondent was prejudiced in anyway bythe non-joinder of the other employers in the bargaining unit to war-rant dismissal of the complaint herein.After all, "proceduralregularity[is]not ... an end in itself, but [is] ...a means ofdefending substantive interests."192.Banquet captains'alleged supervisory authorityTurning to the merits of the complaint,the Respondentseeks to avoid the legal consequences of its conceded unilat-eral action by arguing,in opposition to the position of theGeneral Counsel and Union,that Banquet Captains von derLippe and Kubain are supervisors within the meaning ofSection 2(11) of the Act20 and hence it was under no duty tobargain concerning their working conditions. Initially, it isnoted,as shown above, that banquet captains have for, yearsbeenmembers of the contractual unit, even though"managerial and supervisory employees"have been expresslyexcluded,and the captains'wages, fringe benefits, and otherconditions of employment have been governed by its terms.While this is a factor to be considered in resolving the super-visory question,it is, of course,not determinative,if, in fact,the captains are vested with such authority.In the latterevent,there undeniably is no statutory restriction on theEmployer's right to alter unilaterally the captains' workingconditions whether established by the collective-bargainingagreement or practice," whatever civil remedies might beavailable to the captains or their bargaining agent.Much testimony was produced on the subject of the au-thority and duties of Captains von der Lippe and Kubain andtheir role in the Respondent's catering operations.In sub-stance, the credited testimony discloses the following: TheRespondent maintains banquet and catering facilities on the19CharlesFay v Douds,172 F.2d 720, 725 (C A 2); cfRules of CivilProcedure,supra,Rule 21'°Section 2(11) defines "supervisor,"to mean:.. any individual having authority, in the interest of the employer, tohire, transfer, suspend, layoff, recall,promote, discharge,assign, re-ward, or disciplineother employees,or responsiblyto direct them, orto adjust their grievances,or effectivelyto recommend such action, ifin connection with the foregoing the exerciseof such authority is notof a merely routine or clerical nature,but requires the use ofindepend-ent judgment." Cf Section 14(a) of the Act which provides:Nothing herein shall prohibit any individual employed asa supervisorfrom becoming or remaining a member of a labor organization, but noemployer subject to this Act shall be compelledto deem individualsdefined herein as supervisors as employees for the purposeof any law,either national or local, relating to collective bargaining.second floor of its hotel,which are managed by Director ofCateringWeatherstone.In charge of the functions, whichmay be dinners or luncheon banquets,receptions,breakfasts,and other affairs, is Wolfgang F.Baere, the headwaiter, ad-mittedly a supervisor.He is assisted by the two banquet cap-tains, von der Lippe and Kubain,who alternately work theday and evening shifts,while Baere is usually at the hotelduring all the scheduled functions.The captains take theirorders principally from Baere and at times from Weather-stone, which are passed along to the waiters working a par-ticular affair.The captains'responsibility is to effectuate the written in-structions relating to a scheduled function which they receivealmost daily from the catering office. These instructions con-tain such information as the date and time of the functions,the room to be used, the name of the customer,the nature ofthe function, the approximate or guaranteed number ofguests, the person in charge for the customer,the seatingarrangements(the head table and the,number,type, and sizeof tables),the menu to be served,and many other details.Following the written instructions and established proce-dures, which obviously vary according to the type of affair,captains,among other things, prepare a floor plan and seethat the banquet room is properly equipped;the tables areproperly arranged and set with appropriate linens, silver, andglassware;the affair is adequately staffed;and the food isefficiently and correctly served.The performance of theseduties involve coordination with the steward,chef, and thehouseman departments,each of which has its own respon-sibilities regarding the furnishing of equipment,food, andbeverages required for the function.To obtain waiters for scheduled functions,captains utilizea rotation list of steady waiters. The waiters are assigned inorder of their standing on the list a day before the functionsare to be held so that those at the top of the list are designatedfor the first function and those below them are assigned to theother scheduled affairs. If additional waiters are required,captains call the Union for extra help. According to von derLippe and Kubain, whom I credit, they also generally assignservice stations at a function in rotation," although betterwaiters might be selected to cover the head and VIP tables,regardless of their position on the list,or there might be otherdepartures for some special reason, as age. Moreover, cap-tains may vary the size of the stations so that one waiter mayhave more than the minimum number of guests prescribed inthe bargaining contract for which he is additionally compen-sated or he may have less than the minimum for which he ispaid the minimum.23 The number of waiters needed at afunction is normally indicated by the written instructions orestablished practices or by Baere when consulted by the cap-tain.In connection with the assignment, captains may desig-nate some of the waiters to come in earlier to set up the tablesfor,which they receive extra compensation.Under certaincircumstances where a banquet room is not available in timefor a regular setup, the headwaiter or, in his absence, thecaptain may order the waiters to do a so-called station setupwhich is more costly to the hotel than the regular setup.Waiters familiarize themselves with the requirements of their22Art.XIII, sec 3,of the current collective-bargaining contract provides-The Employershall rotate watches,stations and turns so that em-ployees shall have equal opportunities.Those hotelsusing steady wait-ers or waitresses for banquet work during the employees' regular shiftshall rotate same among all waiters or waitresses,provided they arewilling to rotate and also provided that parties requesting designatedwaitresses or waiters shall be recognized.'The waiters'share of the gratuities are equally divided among them-selves,irrespective of the number of guests they serve. STATLER HILTON HOTELassignedfunction, such as the menu to be served or the collec-tion of tickets, from posted written instructions or oralbriefings by the headwaiter or captain.While a function is in progress, the captain handling it isalways on the floor to see thatit is runningsmoothly, direct-ing and assisting waiters if necessary, although the waiters'job is fairly routine. The captain may criticize a waiter forpoor performance or alert the waiter to the headwaiter'sdisapproval of his work.It is alsothe captain's responsibilityto satisfy the customer's requests as, for example, to speed upor hold back service, to open up certain bars or buffet tables,to furnish additional microphones for a speaker, or to extendthe allocated time of the function, which might require theretention of several waiters on overtime pay. In the latter caseof extending the time of the function, the captain discussesthe matter with Baere or the catering salesman who arrangedthe affair. Customer complaints or problems are usuallybrought by the captain to the attention of Baere, who overseesall the functions. If Baere is not present or available, thesematters are discussed with Catering Director Weatherstone.Accidents and intoxication incidents are reported to the Re-spondent's assistantmanageror security officer. In cases ofspillage, the captain investigates the matter, apologizes to theguest, arranges for the soiled clothes to be cleaned, and makesout a written report of the occurrence.Baereis also keptinformed of these incidents.In addition to the foregoing, captains have many clericalduties to perform, using the same office as Headwaiter Baerefor such purpose. They prepare "Headwaiter's SupervisoryReport" relating to a completed function in which are notedall details of the affair, including the names of the waitersworking it and the charge to the customer. They also keep adaily payroll record for each function, which contains, amongother things, a detailed statement of the money due eachwaiter, as well as a breakdown of gratuities to be shared bythe waiters, captains, and "officers in charge." There areother financial reports which captains are required to make.It appears that Captains von der Lippe and Kubam do nothave the power to hire, fire, or discipline employees. This isthe province of Headwaiter Baere. Nor is the evidence per-suasive that the captains possess the power to make effectiverecommendations in those respects.24 However, there is evi-dence that from about May 1967, when Baere's predecessorleft the Respondent's employ, and November 1967, whenBaerewas hired, von der Lippe was requested by the person-nel manager to interview four applicants for houseman's jobsto ascertain if they were physically and mentally qualified;that he found the applicants acceptable and so advised thepersonnelmanager; that this was during a period whenhousemen were difficult to come by and the Company waswilling to hire anyone who was physically fit; and that he hasnot interviewed anyone since then.Von der Lippe and Kubain have also been instructed byBaere that he (Baere) alone had the authority to permit wait-ers to take time off, except that in case of emergency captainscould grant permission in his absence. Accordingly, captainshave customarily referred waiters requesting time off to Ba-ere, although von der Lippe once permitted a waiter to leaveto attend a funeral and Kubain sent a waiter home sick. Onone occasion when an elderly waiter fell while working anddid not appear to be physically able to continue to work, vonder Lippe suggested to him that he go home. That individualaccepted the suggestion and his departure was excused. Onanother occasion in December 1968, while Baere was onvacation, von der Lippe asked an extra waiter not to seekz"To the extent that Baere's testimony differs from that of von der Lippeand Kubam, I find the captains' testimony more convincing287extra work at the Respondent's hotel as a result of an incidentin which the waiter had dropped a plate on a guest and soiledthe guest's dinner jacket.25When a waiter arrives late forwork, which is an infrequent occurrence, and he had alreadybeen replaced or his service station had already been redis-tributed because time was short before the function wasscheduled to begin, captains follow the customary practice ofnot allowing the waiter to start work. Finally, captains do notattend supervisory meetings, as do the catering director andthe headwaiter.Captains' weeklywages,which are fixed in the bargainingcontract, are much higher than those paid to steady waitersand, while they share in gratuities with waiters, the amounteach receives for working a particular function probably isless than the share of each waiter. In their work, the captainswear a tuxedo and the waiters wear a uniform, both of whichare issued by the Respondent. On the other hand, the head-waiter's tuxedo is furnished by himself.The question thus to be resolved is purely a factual one26and, in my opinion, close and troublesome. From a carefulanalysis of the evidence, I am, nevertheless, led to the conclu-sion that the responsibilities of Captains von der Lippe andKiibain in running a function are insufficient to confer super-visory status on them within the meaning of Section 2(11) ofthe Act. Their directions to employees appear to be fairlyroutine, conforming with management instructions and es-obviously required in the performance of the captains' duties,that exercised by them falls short of the independent judg-ment and responsible direction indicative of supervisory au-thority contemplated by the Act. Nor am I able to find vestedin von der Lippe and Kubain effective power to affect theemployment status of banquet waiters or other employees toconstitute them supervisors.Whatever action they mighthave taken in that respect over the years has been too infre-quent and sporadic to satisfy the statutory definition of super-visor. Finally, their title of "captain" does not establish super-visory authority; such status obviously depends on duties.27As I find that von der Lippe and Kubain are not super-visors within the meaning of the Act,26 it follows that theRespondent's unilateralreduction of their share in banquetgratuities which they had been customarily enjoying violatedSection 8(a)(1) and (5) of the Act, unless there is merit in theRespondent's defense that the Union had waived its statutoryright to be consulted in advance." Von der Lippe explained that his statement to the waiter was notintended as an order but as friendly advice for fear that the waiter mightotherwise run into more serious problems at the hotel which could jeopard-ize his standing in the Union He further testified that, although he thoughtthat his advice was also in the Respondent's best interests, the waiter couldnot be barred from returning unless the Respondent made such a request ofthe Union in writing. Moreover, von der Lippe testified, he did not have theauthority to prevent the waiter from working at the hotel.N.L R.B v. Elliott-Williams Co., Inc.,345 F 2d 460, 463 (C A 7).Red Star Express Lines ofAuburn, Inc. v N.L.R.B.,196 F.2d 78,79-80(C A 2), cf.Management Directors, Inc. d/b/a/ Columbus Plaza MotorHotel;148 NLRB 1053, 1055-56,Don the Beachcomber,163 NLRB 275,276. HotelEquities,d/b/a/ The Regency Hyatt House,180 NLRB No. 34.28Plainly, the document entitled "Equal Employment OpportunityCommission-Area Director's Findings of Fact" involving the SheratonPark Hotel, which was appended to the Respondent's brief submitted to theTrial Examiner, is not an official part of the record in the present caseMoreover, the findings contained in that document are neither binding onthe Trial Examiner nor require a contrary result. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The alleged waiver of the union's statutory rightAs noted previously, the parties' current contract entitles"officers in charge, including captains" to 19 percent of thegratuity paid by a customer for services performed at a ban-quet with the remaining 81 percent being divided equallyamong the waiters and waitresses. It is also undisputed that,although the contract does not specify the precise share of the19-percent allocation to be distributed to banquet captains, ithas long been the practice-probably since 1955-for theRespondent's two captains jointly to receive 9 percent of theoverall gratuity payable out of the 19 percent. Accordingly,since their employment in that capacity, Captains von derLippe and Kubain have each received 4 1/2 percent of theoverall gratuity until the Respondent in October 1969, unilat-erally reduced each one's share to 3 percent, without firstnotifying or bargaining with the Union or even honoring theUnion's subsequent bargaining request. Significantly, thiswas the first instance in the Respondent's long history ofbargaining relations with the Union where the Respondenthad undertaken unilaterally to change the captains' share.29It is the Respondent's inflexible position that it is under noduty to bargain with the Union over this matter because theUnion had clearly and unmistakably waived this right.30 Insupport of this contention, the Respondent relies on the his-tory of negotiations for successive contracts from 1955 to1969, when the current contract was concluded, in whichnegotiations, it argues, the parties consciously explored thesubject of gratuities, adopting language indicative of manage-ment's unqualified control over the distribution of the 19-percent allocation among "officers in charge, including cap-tains."31With equal vigor the General Counsel maintains thatthe record does not substantiate the Respondent's defense.As a general rule, a labor organization may waive its statu-tory right to be notified and consulted concerning a contem-plated change in working conditions. Such a waiver, however,cannot be lightly inferred but must be clearly and unmistaka-bly evidenced either in the terms of the parties' bargainingcontract or in the nature of the prior contract negotiations."Silence in the consummated agreement following discussionsof a controversial subject does not necessarily meet the waivertest.33As the Board stated in an early case34:It is well established Board precedent that, although asubject has been discussed in precontract negotiationsand has not been, specifically covered in the resultingcontract, the employer violates Section 8(a)(5) of the Actif during the contract term he refuses to bargain, or takes29There is testimony, however, that the Shoreham Hotel, a participantin the multiemployer negotiations,unilaterally reduced its banquet captains'share in the allocated 19 percent in 1964, when it expanded its banquetfacilitiesApparently, the captains were not dissatisfied with the new ar-rangement because the expanded facilities improved the opportunity forincreased earnings Besides, there is no evidencethat the Unionwas evenaware of the change3°Except with respect to the captains'share, there is no question of theRespondent's right to distribute the rest of 19-percent allocation amongother personnel designated by the Respondent as "officers in charge."31 Indeed, the Respondent and other employer-members of the bargain-ing unit have ignored the Union's earlier request of April 21, 1969, forinformation respecting the distribution that was being made to captains outof the allocated 19 percent32The Press Company, Incorporated,121NLRB 976, 977-978,TheTimken Roller Bearing Company,138 NLRB 15, 16, enfd 325 F.2d 746,750-751 (C.A. 6), cert denied 376 U.S 971;C & CPlywood Corporation,148 NLRB 414, 415-417, enforcement denied 351 F 2d 244 (CA 9),reversed 385 US.421; L. C. Cassidy & Son, Inc,185 NLRB No. 134;American Cyanamid Company,185 NLRB No 13533Ibid.34The Press Company, supra,977-978.unilateral action with respect to the particular subject,unless it can be said from an evaluation of the priornegotiations that the matter was "fully discussed" or"consciously explored" and the union "consciouslyyielded" or clearly and unmistakably waived its interestin the matter.Applying these principles to the instant case, I find thatneither the language of the current or predecessor contractsnor the bargaining history supports the Respondent's waiverdefense or otherwise sanctions the unilateral reduction herein question. As the evidence shows, for at least 25 years,banquet captains' right to participate in banquet gratuitieshas been recognized in the contracts. Thus, the successiveagreements in effect from 1946 to 1955 contained clauseswhich provided that "[t]en per cent of the gratuity shall beretained by the officers in charge and 90% shall be sent to theunion to be divided equally among the employees serving thebanquets, including captains." The first relevant revision ofthat clause occurred in the 1955-56 negotiations when theparties provided in their new agreement, effective from Sep-tember 16, 1955, through September 15, 1957, that 19 percentof the gratuity shall be retained by "the officers in charge,including captains, and 81% shall be sent to the Union to bedivided equally among the other employees serving the ban-quets."35 In identical language, this arrangement of 19 per-cent for "officers in charge, including captains" and 81 per-cent for the waiters and waitresses was continued in allsubsequently negotiated contracts. The sole changes in theapplicable provision made in several contracts were increasesin the overall gratuity paid by the party booking the func-tion.36Concerning the evidence relating to the 1955-56 negotia-tions which culminated in the 19-81-percent arrangement, itessentially consists of an Association memorandum datedDecember 21, 1955, which was directed to several interestedmember-hotels,37 and a copy of a letter dated January 25,1956, sent by the Association's former counsel to the Union's35A proviso was added to that clause, not retained in succeeding con-tracts,which seem to suggest that the term"officers in charge" was notintended to apply to captains. Thus, the proviso read:.in the case of the Mayflower and Shoreham hotels where the cap-tain actually works the party, 10% of the gratuity shall be retained bythe officers in charge,5% shall be given the captains,and the balanceshall be sent to the Union, who shall divide the balance equally amongall employees serving the banquets,including captains.36Specifically, the overall gratuity in the September 16, 1957-September15, 1960, contract was increased from 10 percent of the cost of meal anddrink to 13 percent In the September 16, 1963-September 15, 1966, con-tract the gratuity was increased to 14 percent In the September 16, 1966-September 15, 1969, contract it was increased to 15 percent and in thecurrent contract to 16 percent." This memorandum, which was signed by the Association's ExecutiveVice President Bourbon Dawes and substantially embodies a memorandumfrom its labor counsel, advised that a meeting with the Union was scheduledfor January 11, 1956, to consider "a definite method of computing themaitre d's,captains'and officers in charge percentage of the banquet waiters'tips " It further stated that the Union is "going to recommend a 15% deduc-tion (of the 10% tips) to take care of all of these people. Up to this point thehotels have been deducting 10%, but the captains, etc, are being taken careof out of the remaining 90%. This would be eliminated under the 15%deduction." A handwritten notation on the memorandum, identified as thatof Dawes and dated "1-13-56," notes that the Association's counsel "sayswe offered to deduct 19% and distribute as we see fit " Dawes, who is nolonger in the Association's employ, was not produced as a witness. Accord-ing to the Respondent's attorney, he had telephoned Dawes in St. Louis, andwas informed by him that he neither recalled those events nor was hisrecollection stimulated by the memorandum. Similar advice was conveyedto the Respondent's attorney by the Association's former labor counsel thathe had no recollection concerning "the hotel's prerogative to distribute thebanquet captains'share of tips " STATLER HILTON HOTELformer counsel. In brief, the memorandum indicates that ata meetingwith the Union scheduled for January 11, 1956, theAssociation expected the Union to propose a 15-percent dis-tribution for "matire d's, captains and `officers in charge.' "The memorandum also had a handwritten notation dated"1-13-56" which stated that "we offered to deduct 19% anddistribute as we see fit." It is certainly not without signifi-cance that the resultant contractual provision makes no men-tion of management's reservation of its right to distribute the19 percent as it saw fit, much less to determine the captains'share. As for the letter of the Association's counsel referredto above, it advised that the clause in question was rewrittenby him "to allow for the 19% withholding of gratuity forofficers in charge and captains, as per your request and ouragreement," and similarly fails to make any reference tomanagement's control over the captains' share. This clausewas subsequently incorporated in the executed agreement.It is undisputed that since at least 1960 the Union in thevarious negotiations culminating in the execution of thesuccessive contracts sought to increase the captains' share inthe 19-percent allocation by reducing or eliminating the par-ticipation of "officers in charge." Such proposals have uni-formly been rejectedby management.Specifically, the evi-dence shows that in the 1963 negotiations the Unionproposed an increase in the overall gratuity from 13 to 15percent paid by the party booking the banquet to be dis-tributed only among the captains and the waiters and wait-resses in indicated proportions without any sharing by "offic-ers in charge." This proposal was not acceptable tomanagement which insisted that "officers in charge" wereentitled to a part of the gratuity because of their contributionto the banquet. The end result was that the overall gratuitywas raised to 14 percent," and the 19-percent allocation for"officers in charge, including captains" was retained.In the next series of contract negotiations in 1966, theUnion proposed another increase in the overall gratuity, anenlargement of the captains' share in the 19-percent alloca-tion, and a concomitant reduction in the participation of"officers in charge."39 This, too, met with resistance frommanagement, arguing for the retention of the share enjoyedby "officers in charge." Again, the overall gratuity was in-creased to 15 percent and the clause in the previous contractdealingwith this subjectwas retained.40The participation of"officers in charge" thus remained intact.In the 1969 negotiations for the current agreement, theUnion made another fruitless attempt to increase the cap-tains' share in the 19 percent and to diminish the share of"officers in charge."41 As it had done on previous occasions,The captains' base pay was also raised." Item 17(c) of the Union's proposal read, as follows:Amend Article X, Sect 4, to increase the guaranteed gratuity from 14%to 18% of which 90% shall be sent to the Union for equal division amongthe waiters and waitresses serving the function 10% to be retained bythe officers in charge of which 60% shall be divided among the captainsassigned to the function.40The base pay of captains was also increased" The Union's proposal was as follows:Amend Article IX, Sec 4 (Banquet gratuity) to provide:(a) 18% gratuity instead of 15%(b) The 19% of the gratuity that is retained by the officers in charge,including captains, shall be divided as follows. Where there is onecaptain in the house, an equal division with one part to the officersand one part to the captain. Where there are two captains in thehouse, an equal division with two parts to the officers in charge andtwo parts to the captains Where there are more than two captainsworking, including substitute captains, pro rata shares with twoshares going to the officers in charge and one share to each captain(c)Where there is no captain, in the banquet department, one-halfof the 19% of the gratuity shall be divided equally among the289the Respondent rejected the Union's proposal and argued forthe preservation of the share of "officers in charge." The onlychange the Union succeeded in achieving in this respect wasanother 1-percent increase in the overall gratuity. Otherwise,the applicable clause in the contract remained the same.I credit the testimony of the Union's attorney, SamuelLevine, who participated in all the contract negotiations since1957,42 that never in any negotiations did management asserta right to control or determine the captains' share in the19-percent allocation nor did that question even arise. Thisisborne out by the very nature of the Union's proposalswhich were undeniably concerned with increasing the cap-tains' share by decreasing or terminating the participation of"officers in charge" in the 19 percent, and not with anyasserted management right unilaterally to alter the captains'share. In this context, and in view of the fact that captainswere members of the bargaining unit whose interests theUnion always represented, it is highly unlikely that manage-ment would assert a right in the discussions to change thecaptains' share whenever it saw fit. Not surprisingly, there isno testimony of the Union's response to this purported man-agement claim nor explicit language in the contract recogniz-ing the claim. In these circumstances, I find unpersuasive thecontradictory testimony of Philip A. Hollywood, chairman ofthe Association's labor committee, regarding management'sreservation of its right unilaterally to control and determinethe captains' share in the gratuity.All things being considered, including the history of bar-gaining and the language of the clause in question embodiedin past and current contracts, I find insufficient (evidence thatthe matter of management's asserted right of unilateral con-trol over the captains' share in banquet gratuities "was `fullydiscussed' or `consciously explored' and the union 'con-sciously yielded' or clearly and unmistakably waived its inter-est in the matter."" Nor am I able to find any convincingevidence of a prevailing practice, as the Respondent suggests,from which an inference may reasonably be drawn of theexistence of such an acknowledged management prerogativeor a surrender by the Union of its statutory right to be con-sulted concerning a contemplated change in the captains'share. Indeed, it appears that at no time prior to its action inOctober 1969 which gave rise to this proceeding did theRespondent ever presume to exercise its purported manage-ment right to alter the percentage of the gratuities its captainshave been customarily receiving.Accordingly, I find that the Respondent's admitted reduc-tion of the individual share of Captains von der Lippe andKubain in the overall gratuity to 3 percent from 4 % percentthey had long enjoyedas anestablished condition of employ-ment, without bargaining with the Union, violated Section8(a)(5) and(1) of the Act.IV THE REMEDYPursuant to Section 10(c) of the Act, as amended, I recom-mend that the Respondent be ordered to cease and desistfrom engaging in the unfair labor practices found and in anylike or related conduct and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that the Respondent, in derogation of itsstatutory obligation, unilaterally reduced the percentageshare in banquet gratuities its banquet captains had longwaiters and waitresses serving the function.In the negotiations held during the 1960-69 period, Levine was actu-ally the Union's chief spokesman. It also appears that he was a unionnegotiator prior to 1955.'3The Press Company, Incorporated121 NLRB 976, 978 290DECISIONSOF NATIONALLABOR RELATIONS BOARDenjoyed as a condition of employment. Accordingly, it isrecommended that the Respondent rescind such reductionand restore the percentage share the captains had been receiv-ing under the prevailing practice at the time the Respondenthad taken the unlawful action. A full and complete remedyfurther requires that the Respondent reimburse its Captainsvon der Lippe and Kubain for the loss of moneys suffered bythem in consequence of the reduction to be computed withinterest at 6 percent per annum.44 It is so recommended. Tofacilitate the computation, the Respondent shall make availa-ble to the Board, upon request, all records necessary andappropriate for such purposes. The posting of a notice is alsorecommended.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.As stipulated for the purpose of this case only, all em-ployees of the Respondent at its Washington, D.C., location,excluding managerial and supervisory employees, office em-ployees,musicians, engineers, firemen, carpenters, barbers,and upholsterers, together with the employees of other hotel-employers in the Washington, D.C., area comprising a mul-tiemployer bargaining group, constitute a unit appropriatefor purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section 9(a)of the Act.5. By unilaterally reducing the share in banquet gratuitieseach of its banquet captains, von der Lippe and Kubain, hadbeen customarily receiving, from 4 1/2 percent to 3 percent,without first notifying and bargaining with the Union, theRespondent had engaged, and is engaging, in unfair, laborpractices within the meaning of Section 8(a)(5) and (1) of theAct.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,as amended, I hereby issue the following recommended:45ORDERThe Respondent, Hilton Hotels Corporation d/b/a StatlerHilton Hotel, Washington, D.C., its officers, agents, succes-sors and assigns, shall:1.Cease and desist from:(a)Unilaterally reducing or otherwise changing the per-centage share of its banquet captains in banquet gratuitiespaid or guaranteed by the party booking a function, or mak-ing any unilateral changes in other terms or conditions ofemployment of its employees in the appropriate unit de-scribed below, without first notifying and bargaining with theemployees' exclusive representative, Joint Executive Board ofIsis Plumbing & Heating Co.,138 NLRB 716.In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.the Hotel and Restaurant Employees and Bartenders' Inter-national Union, AFL-CIO, of Washington, D.C.:All employees of the Respondent at its Washington,D.C., location, excluding managerial and super-visory employees, office employees, musicians, engi-neers,firemen, carpenters, barbers, and upholster-ers, together with the employees of other hotelemployers in the Washington, D.C., area compris-ing a multiemployer bargaining group.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their bargainingrights through their exclusive representative, the above-named Union, which are guaranteed to them in Section 7 ofthe Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Rescind the unilateral reduction made in the share ofbanquet gratuities which its banquet captains, Erich von derLippe and'Otto Kubain, had previously enjoyed and restorethe percentage they had customarily received just prior to thereduction.(b)Make Erich von der Lippe and Otto Kubain whole forany loss of moneys suffered by reason of the unlawful reduc-tion, in themannerset forth in the section of this Decisionentitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary oruseful in analyzing the amount of moneys due under theterms of this Order.(d) Post at its Statler Hotel in Washington, D.C., copies ofthe attached notice marked "Appendix."46 Copies of saidnotice, on forms provided by the Regional Director for Re-gion 5, after being duly signed by the Respondent's author-ized representative, shall be posted by the Respondent im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(e)Notify the Regional Director for Region 5, in writing,within 20 days from the receipt of this Decision, what stepsthe Respondent has taken to comply herewith.4716 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."°'In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 5, in writing, within 20 days fromthe date of this Order what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOTunilaterally reduce or otherwise changethe percentage share of our banquet captains in banquetgratuities paid or guaranteedby the partybooking thefunction,or make any unilateral changes in other termsor conditions of employment of our employees in thebargaining unit described below,without first notifying STATLER HILTON HOTELand bargaining with the employees'exclusive represent-ative,Joint Executive Board of the Hotel and RestaurantEmployees and Bartenders'International Union, AFL-CIO, of Washington,D.C. The bargaining unit includes:All employees at our Statler Hilton Hotelin Wash-ington,D.C., excluding managerial and supervisoryemployees,office employees, musicians,engineers,firemen,carpenters,barbers,and upholsterers,together with the employees of other hotel employ-ers in the Washington,D.C., area comprising amultiemployer bargaining group.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exercise oftheir bargaining rights through the above-named Union,which are guaranteed to them in Section 7 of the Act.WE WILL rescind the unilateral reduction made in theshare of banquet gratuities which our banquet captains,Erich von der Lippe and Otto Kubain, had previouslyenjoyed and we will restore the percentage they hadcustomarily received just prior to the reduction.WE WILL make Erich von der Lippe and Otto Kubain291whole for any loss of moneys they suffered by reason ofour unlawful action.HILTON HOTELSCORPORATION D/B/ASTATLER HILTONHOTEL(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board'sOffice, Room1019, Federal Building,Charles Center,Baltimore,Maryland21201, Telephone 301-962-2822.